By the Court, Sebastian, J. This ease has been argued and submitted to the court, and upon inspection it appears that the trans-script of the proceedings below, is not authenticated by the seal of office of the circuit court of Crawford county. It is tantamount to no-transcript at al!, and “no case is thereby brought into this court, of which the court can take cognizance,” as was held in Hudspeth vs. The State, 1 Ark. Rep. 20. The same principle has been repeatedly ruled by this court. The cause must therefore be dismissed.